Opinion issued July 7, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-16-00243-CR
                             ———————————
                            MARIKI EARL, Appellant
                                          V.
                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 15-DCR-071766

                           MEMORANDUM OPINION
      Appellant, Mariki Earl, has been indicted for the felony offense of aggravated

assault with a deadly weapon. Appellant attempted to file a pro se notice of appeal

of the interlocutory order of commitment for restoration to competency, signed by

the trial court on March 3, 2016, finding that appellant is presently not competent to

stand trial. The appellee, the State of Texas, has filed a motion to dismiss this appeal
for lack of jurisdiction. More than ten days has passed and, while he has filed several

pro se motions in this Court seeking, among other things, the appointment of

appellate counsel, appellant has not filed a response to the State’s motion. See TEX.

R. APP. P. 10.3(a). We agree with the State, grant its motion and dismiss this appeal

for want of jurisdiction, and dismiss appellant’s motions as moot.

      The right to appeal in criminal cases is conferred by the legislature, and a party

may appeal only from judgments of conviction or orders authorized as appealable.

See TEX. CODE CRIM. PROC. ANN. art. 44.02 (West Supp. 2015); TEX. R. APP. P.

25.2(a)(2); see also Marin v. State, 851 S.W.2d 275, 278 (Tex. Crim. App. 1993).

“If after an informal inquiry the court determines that evidence exists to support a

finding of incompetency, the court shall order an examination under Subchapter B

to determine whether the defendant is incompetent to stand trial in a criminal case.”

TEX. CODE CRIM. PROC. ANN. art. 46B.005(a) (West Supp. 2015); see also Queen v.

State, 212 S.W.3d 619, 620 (Tex. App.—Austin 2006, no pet.). “Articles 46B.005

and 46B.054 provide that if incompetence is not contested and is shown by the

evidence, a trial is unnecessary and instead the trial court is to proceed as if a jury

had found the defendant incompetent to stand trial.” Queen, 212 S.W.3d at 620

(citing Articles 46B.005(c) and 46B.054). However, “[n]either the state nor the

defendant is entitled to make an interlocutory appeal relating to a determination or




                                           2
ruling under Article 46B.005.” TEX. CODE CRIM. PROC. ANN. art. 46B.011 (West

Supp. 2015); see also Queen, 212 S.W.3d at 620–21.

        The clerk’s record, filed in this Court, confirms that the trial court’s March 3,

2016 order, finding that appellant is presently not competent to stand trial, was a

determination or ruling under Article 46B.005. Thus, we lack jurisdiction over this

interlocutory appeal. See TEX. CODE CRIM. PROC. ANN. art. 46B.011; see also

Queen, 212 S.W.3d at 620–21.

                                    CONCLUSION
        Accordingly, we grant the State’s motion and dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 43.2(f). We dismiss all other pending motions as

moot.

                                    PER CURIAM
Panel consists of Justices Keyes, Brown, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                            3